DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/4/2022 has been entered.
 
Response to Amendment

Claim 16 is currently amended.
Claims 19-20, 25-27 are previously presented.
Claims 22-24 are currently amended.
Claim 28 is withdrawn – currently amended.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16, 19-20, 22-27 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). 
In the present instance, claim 1 recites the broad recitation at least 0.025:1 molar ratio of CO2 to nicotine is at least 0.025:1, and the claim also recites comprising at least 1 g of carbon dioxide per liter of composition which is the narrower statement of the range/limitation. 
The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

	Regarding claim 1, the open-ended ranges of masses of nicotine and carbon dioxide in the claim implicitly specify a certain number of moles of nicotine and carbon dioxide in the composition, respectively, as one of ordinary skill in the art would understand that the mass and moles are inter-related by the molecular weight of the species (nicotine/carbon dioxide).

	The mole open-ended range implied by the 1 gram per mole nicotine constraint is:
		1 gram per Liter / (162.23 grams / mole) = .006 moles / Liter nicotine.
	The mole open-ended range implied by the 1 gram per mole carbon dioxide constraint is:
		1 gram per Liter / (44.01 grams / mole) = 0.023 moles / Liter carbon dioxide.
The ratio of carbon dioxide to nicotine as claimed is: 0.023 moles/Liter CO2 / 0.006 moles/Liter nicotine = 3.686 moles carbon dioxide : nicotine.
	This reads on the greater than 0.025 : 1, but is a narrower range followed by a broader range and is therefore indefinite for the purposes of 35 U.S.C. 112(b).

	0.025 moles CO2 * 44.01 grams/mole CO2= 1.1 g/L
There is a rejection under 35 U.S.C. 112(b) because the 1.1 grams per Liter CO2 is narrower than >1.0 grams per liter of carbon dioxide as recited elsewhere in the claim and a single composition cannot be both 1.0 grams per Liter of CO2 and 1.1 grams per Liter of CO2.  Therefore, a rejection under 35 U.S.C. 112(b) is appropriate.
For the purposes of compact prosecution, the broader recitation of the claimed subject matter will be construed such as to read on the claim (>1.0 g CO2/L is sufficient to read on the claim).  

	1 moles nicotine * 162.23 grams/mole nicotine = 162.23 grams/Liter nicotine.  This is further unclear and further rejected under 35 U.S.C. 112(b) because a single composition 
For the purposes of compact prosecution, Examiner has interpreted that the broader recitation of the mass per liter is sufficient to read on the claimed subject matter (>1 g/L nicotine is sufficient to read on the claim).

	The claimed subject matter is interpreted as further indefinite because the solvent constraint indicates that it is at most 5% volume water, and includes glycerol of some amount, but Applicant argues that the glycerol need not implicitly be 95% volume of the composition just because these are the only two solvents recited in the claim, since the claim language uses comprising (“open”) rather than consisting language.  Therefore, whatever solvents are present, there is 5% by volume at most of water.  This presents a problem for the purposes of 35 U.S.C. 112(b) because it is unclear what is included and what is not included by the claimed subject matter.  If there are less than 5% water and less than 95% glycerol, it is unclear what other solvents are present that contribute to the mass concentrations of the first two constraints (see lines 2-4, where the mass concentration of nicotine and carbon dioxide are specified).  Therefore, the claimed subject matter has metes and bounds that are unclear, vague and indefinite and is confusing for the purposes of 35 U.S.C. 112(b) and a rejection is deemed appropriate under that statute.

	Regarding claim 16, the claim is further rejected under 35 U.S.C. 112(b) because it is unclear how the ratio of CO2 to nicotine is calculated and if it necessarily requires that the nicotine necessarily has at least 1 mole or not.  
The claim interpretation read in light of the specification seems to vary the moles CO2 while maintaining the moles of nicotine as a constant, whereas the claimed ratio can include less than 1 mole of nicotine.  Therefore, there is a portion of the nicotine and CO2 range(s) 
	For the purpose of compact prosecution, Examiner has interpreted that the 0.025 : 1 mole ratio of CO2:nicotine can include less than 1 mole of nicotine as long as that particular ratio (0.025/1 OR 1/0.025=40) is satisfied.  Therefore, the narrow recitation of greater than 1g/L CO2 has been interpreted as indefinite and the broad recitation of 0.025 moles/L of CO2 necessarily present is taken to read on the claim.

	Regarding claim 19, the claimed subject matter is unclear because it is unclear if the claim is narrowing as a proper dependent claim the open-ended range present in independent claim 16 or whether the claim has a broad and narrow limitation in the same claim which is governing.  
For the purposes of compact prosecution, Examiner has interpreted that the broader limitation is consistent with Applicant’s intended claim interpretation and that > 1 g/L of nicotine is sufficient to read on the claimed subject matter. 

	Regarding claim 20, the claimed subject matter is unclear because it is unclear if the claim is narrowing as a proper dependent claim the open-ended range present in independent claim 16 or whether the claim has a broad and narrow limitation in the same claim which is governing. 	 	
For the purposes of compact prosecution, Examiner has interpreted that the broader recitation of > 1 g/L of nicotine is sufficient to read on the claimed subject matter consistent with the broadest reasonable interpretation standard.

Claim Rejections - 35 USC § 103


A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 16, 19-20, 22-27 are rejected under 35 U.S.C. 103 as being unpatentable over Nielsen (WO 2016/050244) and further in view of Chaparro (US 2019/0261672).

Regarding claim 16, Nielsen discloses: a composition (see mixture of aerosols of title), comprising: at least one gram per liter of composition (0.01-5 wt% of nicotine of pp. 11, ll. 19 – taken as a sub-range of the claimed range – see MPEP 2144.05 regarding the obviousness of similar and approaching ranges) dispersed in a solvent (see pharmaceutically acceptable excipients), wherein the solvent comprises at most 5% by volume (see .1-20 wt % of pp. 12, ll. 2) water (see water of pp. 12, ll. 1-4) in relation to total volume of solvent (wherein the solvent comprises glycerol (see glycerol of claim 12, 15, 17; pp. 11, ll. 10).

For 1 g of composition:
0.01-5 wt% nicotine is between 0.01-5 grams of nicotine.
.1-20 wt% water is .1 and 20 grams of water.

Nielsen further discloses that the CO2 may be present in the composition (see supercritical CO2 of pp. 10, ll. 31 – concentration not specified by the reference but necessarily present).
Nielsen does not disclose: wherein the CO2 concentration is greater than 1 gram per liter of composition and wherein the molar ratio of CO2 to nicotine is at least 0.025:1.
One of ordinary skill in the art would have looked to other prior art references to determine the optimum and working range of the CO2 concentration in practicing the invention of Nielsen.
In the same field of endeavor of nicotine containing compositions as Nielsen (see abs, title) and reasonably pertinent to the problem Applicant was trying to solve regarding inhalable compositions, Chaparro discloses: wherein the CO2 concentration is greater than 0.025:1 (see [0069] which discloses that the CO2 concentration is from 0.005-0.01 mol/L).  This is taken as an overlapping range which anticipates the claimed range.
The combination Nielsen/Chaparro renders obvious: wherein the ratio of carbon dioxide to nicotine is at least 0.025:1 (Since there is an overlapping range of carbon dioxide and the amount of nicotine reads on the claimed amount, the recited ratio is rendered obvious by the combination Nielsen/Chaparro).
To select the CO2 concentration of Chaparro in the composition of Nielsen would have been the selection of a known design for its intended uses and would have been considered the 
Therefore, it would have been obvious to one of ordinary skill in the art to optimize the CO2 concentration in the composition of Nielsen as in the composition of Chaparro to arrive at the claimed invention before the effective filing date because doing so was the optimization of an art-recognized variable by one of ordinary skill in the art before the effective filing date, which was desirable in Nielsen. 

Regarding claim 19, the combination Nielsen/Chaparro discloses: wherein the nicotine is present in a concentration of 1-60 g/L.  Examiner has interpreted that Nielsen has 1 g/mL of nicotine in the mixture as shown in the calculations above.  To overcome this rejection, consider demonstration of incompatibilities of the compositions of Nielsen and Chaparro and/or narrowing the range of concentrations – where there is proper support in the specification for such amendment – to exclude the concentration of 1 g/L.

Regarding claim 20, the combination Nielsen/Chaparro discloses: comprising at least 3 g/L of nicotine.  Since 0.01-5 wt % of Nielsen is more than 3 times 1 g/L (see claim interpretation section above as well as rejection of claim 16), the combination Nielsen/Chaparro renders obvious the claimed sub-range.

Regarding claims 22-24, Examiner has interpreted that the claimed subject matter added in claims 22-24 are contingent as the propylene glycol is not required by the claim from which it depends, claim 16.  Therefore, claim construction interpreted by Examiner is that the propylene glycol need not be present in any amount for claims 22-24.  Therefore, the combination 

Regarding claim 25, the combination Nielsen/Chaparro discloses:  further comprising one or more flavoring compounds (see flavoring agent of [0015] of Chaparro, flavorings of pp. 12, ll. 7 of Nielsen).

Regarding claim 26, the combination Nielsen/Chaparro discloses: a cartridge suitable for an electronic cigarette device.  See cartridge of [0028] of Chaparro, also pp. 20, ll. 26 of Nielsen.

	Regarding claim 27, the combination Nielsen/Chaparro discloses: an electronic cigarette device comprising the cartridge of claim 26 (see vaporization device of [0028] of Chaparro; electronic nicotine delivery system of pp. 21, ll. 29 of Nielsen).

Response to Arguments

Applicant's arguments filed 2/4/2022 have been fully considered but they are not persuasive.

Argument: Applicant argues regarding the rejections under 35 U.S.C. 112(b) that the claims are not directed to broad and narrow ranges and amounts.  Remarks pp. 5-9.

	This is not found persuasive because, as demonstrated above, and in the prior written OAs, there are multiple inter-related ranges whose units are different but refer to the different amounts of the same components.
	The units in mass, molar and volumetric format specify multiple, unique compositions and are broad and narrow ranges of the same open-ended ranges which renders the claimed subject matter unclear, vague and indefinite as having unclear metes and bounds from the purposes of 35 U.S.C. 112(b).
	Therefore, Applicant’s remarks are not found persuasive.

	Argument: Applicant argues that the narrowing of the carbon dioxide amount overcomes the cited prior art rejection under obviousness in view of Nielsen / Chaparro.  Remarks pp. 9-13.

	This is not found persuasive because the Nielsen / Chaparro rejection needs to only read on / disclose / render obvious the broadest reasonable interpretation of the claimed subject matter and not the narrowest reasonable interpretation of the claimed subject matter.
	Since the claims remain rejected under 35 U.S.C. 112(b) indefiniteness because there is a broad and narrow claim limitation in the same claim, and because the cited rejection in view of Nielsen / Chaparro renders obvious the broader of the ranges present in the claimed, the narrower ranges present in the claimed subject matter need not be present to read on the claimed subject matter for prior art considerations.  
Even so, they would be the result of routine optimization by one of ordinary skill in the art before the effective filing date.
	Therefore, Applicant’s remarks are not found persuasive.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUY F MONGELLI whose telephone number is (571)270-7904. The examiner can normally be reached M-F 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOE DEL SOLE can be reached on (571)272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GUY F MONGELLI/Patent Examiner, Art Unit 1743